                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


MICHAEL W. ROGERS,

                      Plaintiff,

vs.                                          Case No. 19-3145-SAC

SAM CLINE, et al.,

                      Defendants.

                                O R D E R

      Plaintiff has filed a pro se complaint pursuant to 42 U.S.C.

§ 1983.    He is a state prisoner at the El Dorado Correctional

Facility   (EDCF).     This   case   is    before   the   court   to   screen

plaintiff’s complaint pursuant to 28 U.S.C. § 1915A.

I. Pro se standards

      “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

Dorrell, 969 F.2d 915, 917 (10th Cir. 1992), cert. denied, 507

U.S. 940 (1993).     A district court should not “assume the role of

advocate for the pro se litigant.” Hall, supra. Nor is the court

to    “supply   additional    factual     allegations     to   round   out   a

plaintiff's complaint.” Whitney v. State of New Mexico, 113 F.3d

1170, 1173–74 (10th Cir. 1997).

                                     1
II. Screening standards

       Title 28 United State Code Section 1915A requires the court

to    review   cases     filed    by   prisoners       seeking     redress   from   a

governmental entity or employee to determine whether the complaint

is frivolous, malicious or fails to state a claim upon which relief

may be granted. When deciding whether plaintiff’s complaint “fails

to state a claim upon which relief may be granted,” the court must

determine      whether    the    complaint        contains     “sufficient   factual

matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

       The plausibility standard is not akin to a probability
       requirement, but it asks for more than a sheer
       possibility that a defendant has acted unlawfully.
       Where a complaint pleads facts that are merely
       consistent with a defendant’s liability, it stops short
       of the line between possibility and plausibility of
       entitlement to relief.

Id.      The    court    accepts       the       plaintiff’s    well-pled    factual

allegations as true and views them in the light most favorable to

the plaintiff.      United States v. Smith, 561 F.3d 1090, 1098 (10th

Cir. 2009).

       The court, however, will not accept broad allegations which

lack sufficient detail to give fair notice of what plaintiff’s

claims are.      Section 1983 plaintiffs must “make clear exactly who

is alleged to have done what to whom, to provide each individual

                                             2
with fair notice as to the basis of the claims against him or her,

as distinguished from collective allegations against the state.”

Robbins v. Oklahoma ex rel. Dep’t of Human Servs., 519 F.3d 1242,

1250 (10th Cir. 2008).

III. The complaint

      Plaintiff alleges that on or about June 25, 2019, defendant

Sam Cline, the warden of EDCF, closed the protective custody

managed movement unit, where plaintiff was housed, and forced

plaintiff to be released into general population without signing

a protective custody waiver.          Plaintiff asserts that defendant

Richard English, a unit team supervisor at EDCF followed orders

and forced plaintiff out of protective custody and into general

population without signing the required waiver.           He further claims

that defendant “EAI Sissell” at EDCF did not speak to plaintiff

regarding the option of signing a waiver of protective custody or

hold a meeting to determine whether there was a danger in placing

plaintiff in general population.1

      Plaintiff asserts that he was assaulted by a white supremacist

group in July 2017 at EDCF.               He further claims that he was

“approached” by members of the same group in February 2018 and

ultimately placed in protective custody.          He alleges that on July

19, 2019, after he was removed from protective custody without his



1 The court assumes that EAI stands for Enforcement, Apprehension and
Investigation. EAI appears to be a department within EDCF.

                                      3
consent, he was stabbed nine times by members of the same hate

group.

     Plaintiff claims a denial of his procedural due process rights

under the Fifth and Fourteenth Amendments (Counts 1-3 and 7-9) and

the denial of his Eighth Amendment rights (Counts 4-6).          He seeks

compensatory and punitive damages.

IV. Procedural due process

     “To be entitled to procedural due process, [a plaintiff] must

prove [he] has either a protected property or liberty interest.”

Martin Marietta Materials, Inc. v. Kansas Dept. of Transp., 810

F.3d 1161, 1171 (10th Cir. 2016).        Here, it appears plaintiff is

alleging a liberty interest in remaining in protective custody

unless he signs a waiver.       As a prison inmate, plaintiff has a

liberty   interest   against   the   imposition   of   an   “atypical   and

significant hardship” without procedural due process.           Sandin v.

Conner, 515 U.S. 472, 484 (1995).        A violation of Kansas prison

regulations, however, does not equate with a denial of due process

rights under the Constitution.       As the Tenth Circuit has stated:

     [N]o   reasonable   jurist   could   conclude   that   [a
     plaintiff’s] claim that prison officials deprived him of
     due process by violating internal prison regulations
     rises to the level of a due process violation. Prison
     regulations    are   “primarily    designed   to    guide
     correctional officials in the administration of a prison
     [They are] not designed to confer rights on inmates….”
     Sandin v. Conner, 515 U.S. 472, 481-82, 115 S.Ct. 2293,
     132 L.Ed.2d 418 (1995).



                                     4
Brown v. Wyoming Dept. of Corrections, 234 Fed.Appx. 874, 878 (10th

Cir. 2007).

     Courts have found that removal from protective custody does

not create an atypical and significant hardship activating a

procedural due process right.                See Howard v. Collins, 1997 WL

710314 *1 (8th Cir. 11/17/1997); Gebo v. Thyng, 2011 WL 4452787 *5

(D.N.H. 8/2/2011); Mendez v. Kemp, 2008 WL 4937590 *3 (D.Del.

11/18/2008) The court does not deny that plaintiff has a liberty

interest against the imposition of cruel and unusual punishment as

defined by cases interpreting the Eighth Amendment.                 But, such a

claim   must   be   evaluated      under       the   deliberate     indifference

standards of the Eighth Amendment.

     Therefore,     the   court    is    inclined    to   dismiss    plaintiff’s

procedural due process claims.

V. Martinez report

     The court finds that a complete and proper processing of

plaintiff’s    claims     cannot        be    achieved    without     additional

information from appropriate officials at EDCF.               See Martinez v.

Aaron, 570 F.2d 317 (10th Cir. 1978). Accordingly, the court orders

the appropriate officials at EDCF to prepare and file a Martinez

report. Once the report is received, the Court can properly screen

plaintiff’s claims.

VI. Conclusion

     The court hereby orders:

                                         5
(1) The Clerk of Court shall serve Defendants Cline,
English and Sissel under the e-service pilot program in
effect with the Kansas Department of Corrections
(“KDOC”).

(2) Upon the electronic filing of the Waiver of Service
Executed pursuant to the e-service program, KDOC shall
have sixty (60) days to prepare the Martinez report.
Upon the filing of that report, the Defendants shall
have an additional sixty (60) days to answer or otherwise
respond to the Complaint.

(3) Officials responsible for the operation of EDCF are
directed to undertake a review of the subject matter of
the Complaint:

a. To ascertain the facts and circumstances;

b. To consider whether any action can and should be taken
by the institution to resolve the subject matter of the
Complaint; and

c. To determine whether other like complaints, whether
pending in this Court or elsewhere, are related to this
Complaint and should be considered together.

(4) Upon completion of the review, a written report shall
be compiled which shall be filed with the Court and
served on Plaintiff. The KDOC must seek leave of the
Court if it wishes to file certain exhibits or portions
of the report under seal or without service on Plaintiff.
Statements of all witnesses shall be in affidavit form.
Copies of pertinent rules, regulations, official
documents, and, wherever appropriate, the reports of
medical or psychiatric examinations shall be included in
the   written   report.   Any   recordings   related   to
Plaintiff’s claims shall also be included.

(5) Authorization is granted to the officials of EDCF to
interview all witnesses having knowledge of the facts,
including Plaintiff.

(6) No answer or motion addressed to the Complaint shall
be filed until the Martinez report required herein has
been prepared.

(7) Plaintiff shall have thirty (30) days to respond to
the Martinez report.

                           6
     (8) Discovery by the parties shall not commence until
     further direction by the court. This action is exempted
     from the requirements imposed under Fed. R. Civ. P. 26(a)
     and 26(f).

     IT IS FURTHER ORDERED that the Clerk of Court shall enter

KDOC as an interested party on the docket for the limited purpose

of preparing the Martinez report ordered herein. Upon the filing

of that report, KDOC may move for termination from this action.

     Copies of this order shall be transmitted to Plaintiff, to

Defendants, and to the Kansas Department of Corrections.

     IT IS SO ORDERED.

     Dated this 25th day of September, 2019, at Topeka, Kansas.



                         s/Sam A. Crow___________________________
                         Sam A. Crow, U.S. District Senior Judge




                                7
